   Case 20-04099       Doc 1        Filed 07/13/20 Entered 07/13/20 11:16:50      Desc Main
                                       Document    Page 1 of 4



                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA
____________________________________________________________________________

In re:                                                                 Bankr. No.: 20-40893
                                                                       Chapter 7 Case
David Edward Steen,

                  Debtor.
______________________________________________________________________________

                                                                       Adv. Case No.: 20-_____
Randall L. Seaver, Trustee,

                       Plaintiff,
                                                                 ADVERSARY COMPLAINT
vs.

United States Bank, N.A.,

                        Defendant.


         Randall L. Seaver, Trustee (“Plaintiff”) of the bankruptcy estate of David Edward Steen,

(“Debtor”), as and for his Complaint against Defendant United States Bank, N.A. (“Defendant”),

states and alleges as follows:

         1.     Plaintiff is the duly appointed Chapter 7 Trustee of the bankruptcy estate of the

Debtor.

         2.     This bankruptcy case was commenced on March 27, 2020 by the filing of a

voluntary Chapter 7 Petition (“Filing Date”) and the case remains pending in this Court.

         3.     Defendant is a national banking association with its principal place of business

being 800 Nicollet Mall Minneapolis, MN 55402.

         4.     Within 90 days of the commencement of this case, Debtor paid Defendant, pursuant

to an antecedent debt, the sum of $21,000.00 by way of at least 4 payments made during said
  Case 20-04099         Doc 1     Filed 07/13/20 Entered 07/13/20 11:16:50             Desc Main
                                     Document    Page 2 of 4



period. These payments, together with any other payments made to Defendant by Debtor, which

are not yet known, in the 90 days before the commencement of this case, are the “Transfers.”

        5.      The Transfers were derived from bank accounts used, in whole or in part for the

Debtor’s personal purposes.

        6.      Debtor is presumed to have been insolvent at the time of the Transfers pursuant to

11 U.S.C. §547(f).

                       STATEMENT OF JURISDICTION AND VENUE

        7.      This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§157(a) and 1334(b). This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (F).

        8.      The Plaintiff consents to entry of final orders or judgment by the bankruptcy court.

        9.      This is an adversary proceeding under Rule 7001 of the Federal Rules of

Bankruptcy Procedure that relates to the above-captioned bankruptcy case. The bankruptcy case

is pending in this district before this Court.

        10.     Venue properly lies in this judicial district as this is a proceeding related to a case

under Title 11 of the United States Code pending before this Court.

                      COUNT I – PREFERENCE UNDER 11 U.S.C. §547

        11.     The Plaintiff restates and re-alleges the foregoing paragraphs of this Complaint.

        12.     During the 90 days prior to the commencement of this Chapter 7 case Defendant

received the Transfers.

        13.     At the time of the Transfers, Defendant was a creditor of the Debtor.

        14.     The Transfers were transfers of the Debtor’s interest in property.

        15.     The Transfers were for, or on account of, an antecedent debt owed by Debtor to

Defendant.



                                                  2
  Case 20-04099           Doc 1    Filed 07/13/20 Entered 07/13/20 11:16:50           Desc Main
                                      Document    Page 3 of 4



       16.     Debtor was insolvent at the time of the Transfers.

       17.     The Transfers enabled Defendant to recover more than it would receive as a creditor

in this Chapter 7 case.

       18.     None of the exceptions to the Plaintiff’s avoidance powers set forth in 11 U.S.C.

§547(c) apply in this proceeding.

       19.     Any “new value” provided by Defendant was paid by a third party and, accordingly,

Defendant does not possess a new value defense.

       20.     Pursuant to 11 U.S.C. §547(b), the Transfers are avoidable.

       21.     Pursuant to 11 U.S.C. §550(a), Plaintiff may recover from Defendant the Transfers

together with interest.

                                   COUNT II - OBJECTION TO CLAIM

       22.     Plaintiff re-alleges the forgoing paragraphs of this Complaint.

       23.     Plaintiff objects to any claim asserted by Defendant in this case until such time as

Defendant makes the bankruptcy estate whole pursuant to 11 U.S.C. §502(d). Plaintiff requests

that any claim filed by Defendant be disallowed in its entirety.

       WHEREFORE, Plaintiff respectfully requests that the Court enter an Order and Judgment

against the Defendants as follows:

       1.      Pursuant to Count I, avoiding the Transfers, and awarding a judgment in favor of

Plaintiff in the amount of the Transfers proven at trial together with interest thereon.

       2.      Pursuant to Count II, disallowing any claim number filed by Defendant in this

bankruptcy case in its entirety.

       3.      Granting Plaintiff such other relief as the Court deems just and equitable in the

premises.



                                                  3
 Case 20-04099         Doc 1   Filed 07/13/20 Entered 07/13/20 11:16:50        Desc Main
                                  Document    Page 4 of 4




                                                MORRISON SUND PLLC


Dated: July 13, 2020                            /e/ Matthew R. Burton
                                                Matthew R. Burton (210018)
                                                5125 County Road 101, Suite 200
                                                Minnetonka, MN 55345
                                                P: (952) 975-0050; F: (952) 975-0058
                                                E: mburton@morrisonsund.com

                                                ATTORNEYS FOR PLAINTIFF




                                            4
